DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 Response to Amendment
Claims 1, 3-4, 6-15, and 17-23 are pending in the Amendment filed 09/07/2021.
The rejection of claims 1, 3-4, 6-15, and 17-23 under 35 U.S.C. 103 as being unpatentable over Jiang (US 20180294180 A1) is withdrawn in view of Applicant’s amendments to independent claims 1, 10, and 17. See Response to Arguments below.
However, claims 1, 3-4, 6-15, and 17-23 rejected under 35 U.S.C. 112(b) as being indefinite, as set forth below.
Claims 1, 3-4, 6-15, and 17-23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Response to Arguments
Applicant’s arguments, see “Remarks/Arguments” filed 09/07/2021, with respect to claims 1, 10, and 17 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6-15, and 17-23 under 35 U.S.C. 103 as being unpatentable over Jiang (US 20180294180 A1) has been withdrawn. 
Applicant argues: “Applicant submits Jiang further fails to teach or suggest that a top surface of the first metal layer is lower than a top surface of the protecting layer. Jiang's every CMP is used to make a flush surface as shown in FIGS. 6 and 7.
“Applicant has amended Claims 1, 10 and 17. Without commenting on the accuracy of the Office Action’s assertions, Applicant respectfully submits that the cited references, either individually or in combination, fail to teach or suggest the features recited in the amended Claims 1, 10 and 17.” [“Remarks/Arguments”, pg. 6, para. 5-6]. 
In response, this argument is persuasive for the reasons stated by Applicant. In particular, Jiang teaches: “[0074] As shown in FIG. 7, a third CMP step is performed to remove a third partial thickness of the Copper (Cu)-containing layer 255 above the top surface of the dielectric layer 220. The polishing slurry used in the third CMP step may contain a Cu-corrosion-inhibitor. [0075] By performing the third CMP step, the portion of the remaining Copper (Cu)-containing layer 255 along with a portion of the Ruthenium (Ru)-containing layer 242 above the top surface of the dielectric layer 220 may be removed by a polishing process. That is, the top surface of the remaining Copper (Cu)-containing layer 255 may level with the top surface of the dielectric layer 200 after the third CMP process.” [para. 0074-75].  Although Jian discloses a composition comprising a corrosion inhibitor of copper [para. 0074], the polishing step does not result in the claimed structure of “a top surface of the first metal layer is lower than a top surface of the protecting layer”, as claimed in claims 1 and 10, and as similarly claimed in claim 17. 
For the foregoing reason, the prior art rejection of record is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 6-15, and 17-23 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim is indefinite because it is ambiguous as to whether the limitation, “a top surface of the first metal layer is lower than a top surface of the protecting layer”, is claiming the result of etching the first metal layer or the result of forming the protecting layer on the second metal layer. The claim has been interpreted as “a top surface of the etched first metal layer is lower than a top surface of the protecting layer”, as supported by the Specification at para. 0027.
Claims 2-4, 6-9, and 21 are rejected as being dependent upon rejected base claim 1. 
As to claim 3, the limitation, “a concentration of the first composition”, renders the claim ambiguous and therefore indefinite because a concentration requires a solvent or mixture upon which it is based. For purposes of examination, the limitation has been interpreted as being based upon the mixture of the first and second composition (e.g., “a concentration of the first composition in a mixture of the first composition and the second composition is between approximately 1 part per each million (ppm) and approximately 100,000 ppm.”) as supported by the Specification at para. 0026. 
As to claim 4, the rejection and underlying reasoning of the rejection of claim 3 is also applicable here. 
As to claim 10, the claim is indefinite because it is ambiguous as to whether the limitation, “wherein top surface of the first metal layer is lower than a top surface of the protecting layer”, is claiming the result of etching the first metal layer or the result of forming the protecting layer on the second metal layer. The claim has been interpreted as “a top surface of the etched first metal layer is lower than a top surface of the protecting layer”, as supported by the Specification at para. 0027.
Claims 11-15 and 22 are rejected as being dependent upon rejected base claim 10. 
As to claim 17, the claim is indefinite because it is ambiguous as to whether the limitation to “form a protecting layer over the conductive layer during the removal of the liner, wherein a top surface of the liner is lower than a top surface of the protecting layer” is a result of the etching step removing the liner or a result of the formation of the protecting layer on the conductive layer. The claim has been interpreted as “a top surface of the etched liner is lower than a top surface of the protecting layer”, as supported by the Specification at para. 0036.
Claims 18-20 and 23 are rejected as being dependent upon rejected base claim 17. 
As to claim 21, the claim is not grammatically correct, which renders the claim unclear and therefore indefinite. It appears the claim should read “form a flush surface” rather than “for a flush surface”, as supported by the Specification at para. 0030. 
Allowable Subject Matter
Claims 1, 3-4, 6-15, and 17-23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s amendment to claims 1, 10, and 17 have overcome the prior art rejection of record over the closest prior art of record, Jiang (US 20180294180 A1). See Response to Arguments above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show CMP methods including an etch step and/or compositions for selectively etching noble metals [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713